IN THE
                         TENTH COURT OF APPEALS

                                No. 10-12-00481-CV

ROBERT TROY MCCLURE,
                                                           Appellant
v.

T.D.C.J.,
                                                           Appellee


                           From the 12th District Court
                              Walker County, Texas
                              Trial Court No. 26040


                                      ORDER


       By Order dated June 20, 2013, the Texas Department of Criminal Justice was

ordered to file additional copies of its brief and bound appendix within 14 days from

the date of the order because the Court received only the original copy of the brief and

the appendix was not bound. See TEX. R. APP. P. 9.3(a)(C), 9.4(h); 10TH TEX. APP. [WACO]

LOC. R. 12(a), 13.

       In an attempt to comply with the Court’s Order, the Texas Department of

Criminal Justice presented five bound copies of its appendix to be filed. It, however,
failed to fully comply with the Court’s Order because the Department did not provide

five bound copies of its brief.

       Because the Texas Department of Criminal Justice partially complied with the

Court’s Order, the Court, at this time, will not strike the Department’s brief as

previously warned. Instead, the Department is again ordered to file five bound copies

of its brief with the Court within 14 days from the date of this order.

       The failure to timely provide additional copies of the brief will result in the Texas

Department of Criminal Justice’s brief being stricken. See TEX. R. APP. P. 38.9(a).




                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed July 18, 2013




McClure v. T.D.C.J.                                                                   Page 2